IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


SUSAN JENSEN,                           :   No. 860 MAL 2016

                 Petitioner
                                        :   Petition for Allowance of Appeal from
                                        :   the Order of the Commonwealth Court
           v.



WORKERS' COMPENSATION APPEAL
BOARD (PLEASANT VALLEY MANOR
AND PMA MANAGEMENT
CORPORATION),

                 Respondents


                                   ORDER



PER CURIAM

     AND NOW, this 8th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.